DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the notch of claims 4, 12, and 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsis (US 2009/0152134).
Regarding claim 1, 3, 8, 9, Katsis discloses a child-resistant package, comprising: 
a tray at 14; and 
a sleeve 12; 
wherein said tray is configured to be inserted into said sleeve and said sleeve is configured to accept said tray, fig. 1 and 2; 
wherein said tray comprises one or more memory springs 42 and 44, fig. 1, [0022], one on each of two sides of said tray; 
wherein said sleeve comprises one or more internal protrusions (ramp surfaces at 24 and 28, fig. 1, [0021] one on each side) and one or more access openings (apertures 20 and 22, fig. 1, [0022]) one on each side; 
wherein said one or more internal protrusions are configured to engage with said one or more memory springs when said tray and said sleeve are in a closed position (the memory springs engage behind the protruding ramps), such that said tray is substantially prevented from being taken out of said closed position without disengaging said one or more memory springs from said one or more internal protrusions [0024] last sentence; and 
wherein each of said one or more access openings overlap with an end of each of said one or more memory springs, such that a user may access and disengage said one or more memory springs from said one or more internal protrusions, such that said tray is no longer prevented from being taken out of said closed position [0025].

Regarding claim 4, the apertures of Katsis at 20 and 22 meet the limitation of “notches”.  Although it seems applicant intends “notches” to be a different structure from the “holes” of claim 3, it is not clear from applicant’s disclosure what the structural features of the notches are that they are different from holes.  For the purpose of examination, holes and notches are considered synonymous.
 
Regarding claim 5, Katsis further discloses wherein said tray is constructed from a material selected from the group of materials consisting of at least one of: paper-based material, plastic, and combinations thereof [0028].

Regarding claim 6, Katsis teaches that the tray can be constructed from plastic [0028].  Katsis does not disclose the method for forming the plastic tray.  The limitation “injection molded” is considered to constitute a product by process limitation that does not materially affect structure.  "Even though . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ehrlund (US 2007/0181458) in view of Whitehurst (US 2017/0217658).
Regarding claims 1-4, 7-10, 15, 16, Ehrlund discloses a child-resistant package, comprising: 
a tray, (insert 3); 
a sleeve, 2; 
wherein said tray is configured to be inserted into said sleeve and said sleeve is configured to accept said tray, [0031], fig. 1 and 2; 
wherein said tray comprises two memory springs (the walls of the tray 3c and 3b are elastically deformable, as seen in Fig. 8 when pressed on by a user and then return to their original position, [0014] last sentence, and are understood to meet the limitation of “memory springs”); 
wherein said sleeve comprises two internal protrusions 7a and 7b and two access openings 10a and 10b; 
wherein each of said two internal protrusions are configured to engage with a reciprocal memory spring of said two memory springs when said tray and said sleeve are in a closed position, such that said tray is substantially prevented from being taken out of said closed position without disengaging said two memory springs from said two internal protrusions [0042], [0046], [0049]; 
wherein each of said two access openings, one on each side of the tray, holes 10a and 10b and notches formed by at 101 by a cut 10a” and 10b”, fig. 3, overlap with an end of each of said two memory springs, such that a user may access and disengage said two memory springs from said two internal protrusions, such that said tray is no longer prevented from being taken out of said closed position [0049]; 
wherein said sleeve further comprises a front flap 22; and
wherein said tray further comprises a front lip at 6.
Ehrlund does not teach wherein said tray further comprises a bottom protrusion. 
Whitehurst is analogous with regard to child resistant packaging, [0002].  Whitehurst teaches a tray (200 and 400) and a sleeve (300) where the sleeve has a front flap at 324, fig. 7 and the tray has a bottom protrusion 236, [0150] wherein said front flap and said bottom protrusion are configured to engage with each other, such that said tray is substantially prevented from being entirely removed from said sleeve [0184-0185], fig. 13 and 14.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the bottom of the tray of Ehrlund to have a protrusion for engaging with the front flap of the sleeve in order to limit the movement of the tray so that it cannot be easily removed from the sleeve, as per the teaching of Whitehurst.

Regarding claims 3, 4, 11, 12, 17 and 18, as described above, Ehrlund is considered to teach both a notch and a hole.  

Regarding claims 5, 13 and 19, The tray of Ehrlund is made from paper [0031] (cardboard material). 

Regarding claims 6, 14, and 20, the references applied above teach all of claim 1, 10, and 16, as applied above.  Ehrlund does not teach that said tray is injection molded plastic.  However, it is known to make packaging by the means of injection molding plastic, for example Whitehurst teaches a tray formed from injection molded plastic [0208].  With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tray material of Ehrlund to be made from plastic as per the teaching of Whitehurst in order to allow the packaging to repel and not be damaged by liquids.  
The limitation “injection molded” is considered to constitute a product by process limitation that does not materially affect structure.  "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by- process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (See MPEP 2113; In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the attached PTO-892. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705.  The examiner can normally be reached on Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3799



/MOLLIE IMPINK/Primary Examiner, Art Unit 3799